  Case 2:20-cv-06195-JFW-GJS Document 7 Filed 07/29/20 Page 1 of 2 Page ID #:190

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           2:20-cv-06195-JFW (GJS)                                 Date     July 29, 2020
 No.
 Title          Alberto Anguiano v. United States of America, et al.



 Present:                  Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                              N/A
                  Deputy Clerk                                   Court Reporter / Recorder
         Attorneys Present for Petitioner:               Attorneys Present for Respondents:
                    None present                                        None present

 Proceedings:            (IN CHAMBERS) Order To Show Cause re: Dismissal

On July 9, 2020, Petitioner filed a 28 U.S.C. § 2241 habeas petition in this District [Dkt.
1, “Petition”]. Petitioner alleges that he contracted COVID-19 at his present institution
(FCI-Lompoc), has been denied proper medical care and is at medical risk, and should be
ordered to be released from FCI-Lompoc. The Court ordered that the Petition be served
on Respondent Warden and that expedited briefing occur.

In response to the Petition, on July 24, 2020, Respondent has filed a Motion to Dismiss
[Dkt. 4, “Motion”]. The Court has considered the Motion carefully and concludes that at
least some of the grounds raised warrant the dismissal of this case without prejudice.
Most significantly, the Court agrees that in light of United States District Judge Consuelo
B. Marshall’s July 14, 2020 Order in Torres v. Milusnic, No. CV 20-4450-CBM (PVCx),
Plaintiff is precluded from pursuing his individual claims alleged in the instant Petition
through this separate case, because he is a member of the class provisionally certified in
Torres and his claims are subsumed within the scope of the Torres class action. See
Crawford v. Bell, 599 F.2d 890, 892-93 (9th Cir. 1979).

Accordingly, Petitioner is ORDERED TO SHOW CAUSE why the Court should not
recommend that the Motion be dismissed without prejudice to any relief that may be
available to Petitioner as a member of the Torres class. By no later than August 17,
2020, Petitioner shall file a Response to this Order to Show Cause, in which he must


                                                                                    Initials of preparer _efc___
CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                      Page 1 of 2
  Case 2:20-cv-06195-JFW-GJS Document 7 Filed 07/29/20 Page 2 of 2 Page ID #:191

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           2:20-cv-06195-JFW (GJS)                           Date   July 29, 2020
 No.
 Title          Alberto Anguiano v. United States of America, et al.

advise whether he concedes that dismissal without prejudice on this basis if appropriate
or objects to such dismissal. If the latter, Petitioner must explain why he is permitted to
pursue this case in light of his Torres class membership and also must set forth in the
Response any other arguments he wishes to make in opposition or response to the other
grounds for dismissal asserted in the Motion. Alternatively, if Petitioner concedes that
dismissal of this case without prejudice is warranted, he may file a request to voluntarily
dismiss this case without prejudice. The Clerk’s Office shall attach to this Order a copy
of Form CV-09 (Notice of Dismissal), which Petitioner may fill out and file to dismiss
this case.

IT IS SO ORDERED.




                                                                            Initials of preparer _efc___
CV-90 (10/08)                          CIVIL MINUTES - GENERAL                              Page 2 of 2
